Title: Alleyne Fitzherbert to the American Peace Commissioners, 18 February 1783
From: Fitzherbert, Alleyne
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Gentlemen,Paris February 18th 1783.
I have the honour to transmit to you herewith a packet containing one hundred passports for American Vessels which I have this moment received by a Courier from England.
I take this opportunity of acquainting you that a proclamation was issued out in the King’s Name on the 14th Instant, making known the cessation of hostilities which has been agreed upon between the several belligerent powers, and declaring farther that the several epochas at which the said armistice is to commence between His Majesty and the United States of North America are to be computed from the third day of this Instant February, being the day on which the Ratifications of the Preliminaries were exchanged between His Majesty and The Most Christian King. I must add that His Majesty was induced to take this step under the firm & just expectation that you, Gentlemen will correspond to it in your parts, by adopting the same measure reciprocally in the name of the States Your Masters.
I have the honour to be with great Regard and Esteem, Gentlemen, Your most obedient and most humble Servant
Alleyne Fitz-Herbert
J. Adams, B. Franklin, & J. Jay Esqrs &c &c &cTo J. Adams, B. Franklin and J. Jay Esqrs Plenipotentiaries of the United States of North America
 
Notation: Mr. Fitzherbert 18t. Feby. 1783.
